04/20/2021


                                          DA 19-0062
                                                                                           Case Number: DA 19-0062

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 96N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

FRANK MACIEL,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC 18-110
                       Honorable Karen S. Townsend, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Kristen L. Peterson, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Brad Fjeldheim, Assistant
                       Attorney General, Helena, Montana

                       Kirsten H. Pabst, Missoula County Attorney, Brittany L. Williams, Deputy
                       County Attorney, Missoula, Montana



                                                    Submitted on Briefs: February 24, 2021

                                                               Decided: April 20, 2021


Filed:

                                      r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of non-citable cases published in the Pacific Reporter and Montana

Reports.

¶2     Frank Maciel appeals from the August 20, 2018 Order of the Fourth Judicial District

Court, Missoula County, denying his motion to suppress his statements to police as

involuntarily given. Alternatively, he seeks amendment of his sentence to reflect the

District Court’s oral modification of a probation condition.

¶3     The Missoula Police Department received a report of a robbery incident that

occurred in the area of the California Street Bridge the night of June 17, 2017. The male

victim stated that two men had assaulted him, taken some money, and left him with injuries,

including a broken jaw, broken cheek bone, and a concussion. Although unknown to him,

the victim gave a detailed description of the two attackers, and Missoula Detective Guy

Baker was able to identify one of them, based in part on a large tattoo of the State of

California on his right cheek, as Christopher Brandon. Baker interviewed Brandon, who

provided details about the incident and identified the second attacker as Maciel.

¶4     On August 22, 2017, Baker and FBI Special Agent Monte Shaide met with and

interviewed Maciel at the Great Falls Detention Center, where Maciel had been detained

since July 5 on a probation violation. Prior to this meeting, a Great Falls detective had

                                             2
been sent to speak with Maciel regarding the case, but the record does not indicate what

was discussed between Maciel and the detective at that time.

¶5    The officers read a Miranda advisory, and Maciel acknowledged his understanding

of his rights. He signed a waiver and consented to speak with the officers. He initially

denied being in Missoula on the evening of the attack, but eventually acknowledged he had

been there, remembering the day as the one he had skipped a scheduled appointment with

his probation officer. He indicated he was a Facebook friend with Brandon, who he

referred to as “Paco.” He initially maintained he didn’t “[know] anything about this, about

that dude getting beat,” but eventually conceded “I coulda hit him” because “I am a violent

person when I get high and drunk,” and that “I’ve been getting’ high and drunk all the

time.” Later, Maciel stated, “I kinda remember some of this, but now it’s startin’ to come,

(inaudible) I think I did assault this guy. . . . I remember him having money.” Maciel

explained the victim had approached Maciel and pulled out money to get Maciel to sell

him some marijuana, at which point Maciel had hit him several times and taken his money.

Showing to the officers cut marks on his hand sustained when hitting the victim, which the

officers photographed, Maciel stated:

      I did it. I fuckin’ did it, I know what happened. Paco isn’t involved in this. I
      was the one who assaulted him. I didn’t have no club or whatever the fuck
      he, I used my hand. I got, I got, my hands are registered as MMA fightin’, I
      fight, like, quite a bit out there on the streets if someone fight, fucks with me
      I got a solid punch. He had glasses on that day when I punched him, that’s
      why he has this supposedly, um a cut, cause I remember I cut my hand right
      here, right here, and probably right here from his glasses.




                                             3
¶6     Maciel was charged with felony robbery pursuant to § 45-5-401, MCA, and filed a

motion to suppress his confession, claiming police had conducted a coercive interview, that

he had a mental health diagnosis, and that police had failed to honor his request to cease

the interrogation. The District Court reviewed the recording of the interview and a 2015

social assessment completed on Maciel at the Montana State Hospital in an earlier case.

The District Court found from the evaluation that, although Maciel was diagnosed with a

moderate intellectual disability, Maciel understood what he was charged with, the gravity

of the offenses, the roles of the participants in the process, and that “he could adequately

communicate with his defense attorney.” The evaluation concluded that Maciel was fit to

proceed. The court found by a preponderance of the evidence that Maciel had spoken to

the officers voluntarily, and reasoned as follows:

       Throughout the interview, neither Detective Baker or Agent Shaide raise
       their voices toward the Defendant. Their tone in not harsh or threatening.
       Although at times the Defendant becomes slightly emotional and even cries
       at one point, that episode does not last long. Although the Defendant says
       more than one time, things like or similar to: “I’ll plead out if I have to” or
       “I’ll plead to something I didn’t do,” after each such comment, Detective
       Baker says that he doesn’t want him to plead to something he did not do, but
       rather, “No, I just want you to be honest.” The Court is unable to find in
       either the transcript of the interview or in the audio recording anything that
       amounts to a promise of leniency, a threat, or any deception on the part of
       the two officers.

Regarding his claim that officers failed to honor his request to cease the interrogation when

he made statements such as, “I just want to get the fuck outta here dude, that’s what I’m

sa, seriously, this is stressin’ me out,” the District Court held:

              The Court does not conclude that the Defendant unambiguously
       exercised his right to remain silent. Although he does not have to speak as an
                                               4
       Oxford don, a Defendant must at least speak as did the Defendant in
       Morrisey, supra. “I ain’t saying nothing.” Other unambiguous examples
       quoted in Morrisey are: “I got nothing to say”[,] State v. Szpyrka, 202 P.3d
       524 (Ariz. App. 2d Div. 2008), “I ain’t got nothin’ to say”, People v. Carey,
       227 Cal. Rptr. 813 (Cal. App. 2d Dist. 1986), “No quiero declarer nada,” or
       “I don’t want to declare” Cuerro v. State, 967 So. 2d 155 (Fla. 2007), or “I
       don’t have anything to say”, State v. Crump, 834 S.W. 2d 265 (Tenn. 1992).
              The Defendant in this case does not make any sort of unambiguous
       statement that he wants to remain silent. His expressions of wanting to get
       out of there is not clearly a statement of wanting to remain silent. The
       statement is equally a statement of wanting to get out of custody. This Court
       cannot conclude that the Defendant made an unambiguous statement of
       wishing to remain silent that Detective Baker and Agent Schaid refused to
       honor.

¶7     After providing a detailed analysis of the transcribed interview, the District Court

denied the motion. Pursuant to a plea agreement, Maciel entered a no contest plea and

reserved his right to appeal the denial of his motion to suppress. The District Court

sentenced Maciel to ten years in the Montana State Prison with five years suspended, with

various conditions to his suspended sentence. Maciel appeals.

¶8     When reviewing a district court’s decision on a motion to suppress, we apply the

clearly erroneous standard to findings of fact and de novo review when determining

whether the findings are correctly applied as a matter of law. State v. Eskew, 2017 MT 36,

¶ 12, 386 Mont. 324, 390 P.3d 129; State v. Nixon, 2013 MT 81, ¶ 15, 369 Mont. 359,

298 P.3d 408; State v. Morrisey, 2009 MT 201, ¶ 14, 351 Mont. 144, 214 P.3d 708. We

do not reweigh evidence considered by the district court or substitute our own evaluation

of that evidence. Eskew, ¶ 12 (citing State v. Old-Horn, 2014 MT 161, ¶¶ 13-14, 375 Mont.

310, 328 P.3d 638). While it is true that whether a confession is voluntary is a factual issue

and the district court is in the best position to determine the credibility of witnesses who
                                              5
testify, Eskew, ¶ 12, “nothing in our case law requires this Court to simply disregard” tape

recorded evidence of the confession, particularly when the lower court’s finding is clearly

erroneous. City of Missoula v. Metz, 2019 MT 264, ¶ 30, 397 Mont. 467, 451 P.3d 530.

¶9     The Fifth Amendment of the Constitution of the United States of America,

applicable to the States through the Fourteenth Amendment, provides that no person “shall

be compelled in any criminal case to be a witness against himself.” U.S. Const. amend. V;

see also Mont. Const. art. II, § 25. Prior to a custodial interrogation, a suspect must be

informed that “he has the right to remain silent, that anything he says can and will be used

against him in a court of law, that he has the right to the presence of an attorney, and that

if he cannot afford an attorney one will be appointed for him prior to any questioning if he

so desires.” Miranda v. Arizona, 384 U.S. 436, 479, 86 S. Ct. 1602, 1630 (1966). Law

enforcement must obtain a waiver of these rights before proceeding with questioning.

Morrisey, ¶ 28. A waiver may be withdrawn at any time, because “‘[o]pportunity to

exercise these rights must be afforded’” to the defendant throughout the interrogation.

Morrisey, ¶ 28 (quoting Miranda, 384 U.S. at 479, 86 S. Ct. at 1630). The exercise of the

right to remain silent, whether immediate or after the interrogation has begun, must be

“scrupulously honored.” Michigan v. Mosley, 423 U.S. 96, 104, 96 S. Ct. 321, 326 (1975);

Morrisey, ¶ 38. Whether the right to silence was exercised is an objective inquiry.

Morrisey, ¶ 40.

¶10    It is undisputed here that the interview was a custodial interrogation, that Maciel

was advised of his Miranda rights, and that he waived them. As he did in the District

                                             6
Court, Maciel argues his confession was involuntary under the totality of the

circumstances, that he suffers from an intellectual disability and his will is easily

overborne, and that officers failed to honor “his desire to end his custodial interview.”

¶11    “[T]he essential inquiry under the due process voluntariness test is whether the

suspect’s will was overborne by the circumstances surrounding the giving of the

confession.” Morrisey, ¶ 47 (citing Dickerson v. United States, 530 U.S. 428, 433-34, 120

S. Ct. 2326, 2330-31 (2000)). This determination is made following a review of the

“totality of the circumstances.” State v. Loh, 275 Mont. 460, 475, 914 P.2d 592, 601

(1996). The factors that affect this analysis are numerous and include:

       the defendant’s age and level of education; the interrogation technique used
       by the police; whether the defendant was advised of his or her Miranda
       rights; the defendant’s prior experience with the criminal justice system and
       police interrogation; the defendant’s background and experience; and the
       defendant’s demeanor, coherence, articulateness, and capacity to make full
       use of his or her faculties.

Loh, 275 Mont. at 475-76, 914 P.2d at 601-602. This is a nonexclusive list, with other

factors being considered, such as the defendant’s mood or education, the use of

psychological pressure, the length and location of the questioning, the coercive nature of

the setting and questioning, lying to the suspect about what is known about their level of

involvement, whether the interrogation was conducted under the assumption of guilt, and

whether the confession was the product of lies, promises, or threats of violence by the

interrogator. Eskew, ¶¶ 17-18 (citations omitted); Morrisey, ¶ 47 (citations omitted).

Consideration of the totality of the circumstances is a holistic review and “no single factor


                                             7
controls.” Eskew, ¶ 17 (citing State v. Grey, 274 Mont. 206, 210, 907 P.2d 951, 954

(1995)).

¶12    Maciel’s interrogation was not lengthy, running about 50 minutes, which is

significantly shorter than other interrogations we have upheld. See, e.g., Morrisey, ¶ 48

(five to six hours split between two separate sessions); State v. Reavley, 2003 MT 298, ¶ 7,

318 Mont. 150, 79 P.3d 270 (approximately four and one-half hours). Maciel was 27 years

old and, as the District Court noted, was not deprived of sleep or food. The District Court

found that the officers had not employed “impermissible psychological techniques,” had

used tones that were “not harsh or threatening,” and that “[t]he bulk of the interview was

an attempt to clarify what the Defendant was saying, or probe what he did or did not

remember after he admitted to being in Missoula.” The District Court found that the

officers did not suggest certain facts that Maciel then recited back, noting that “[a]t no time

before [Maciel] stated that the guy had been beaten up, had the officers told him that fact.”

The court took note of Maciel’s moderate impairment, but found he understood the

interview process and gave appropriate responses to questions, and noted from Maciel’s

record that he had “significant exposure to the criminal justice system.” Beyond the

District Court’s findings of fact and a reading of the interview transcript, an independent

review of the audio recording of the interview, Metz, ¶ 30, reveals a loquacious Maciel who

spoke at length and offered significant dialog with the officers. While it is true that officers

informed Maciel that he could not leave the interview room during the lunch hour, he was

never forced to speak. In fact, on multiple occasions, Maciel was asked to stop speaking,

                                               8
not interrupt, and listen to what the officers were saying. See State v. Scheffer, 2010 MT

73, ¶ 31, 355 Mont. 523, 230 P.3d 462 (“[W]hile Scheffer asserts that his supposed requests

for counsel were met with ‘coercive responses’ and ‘interview tactics,’ the fact is that [the

officer] was simply attempting to respond to Scheffer’s various questions and

suggestions—obviously a difficult task, given Scheffer’s repeated interruptions.”).

¶13    These factors also weigh against Maciel’s argument that his requests to “get out”

and “I [don’t]1 want to talk about this more” were unequivocal requests to stop the

interview. After each of those statements, Maciel continued to speak at length, without

restraint, and there were no tenuous pauses, leading the District Court to conclude that

Maciel had not made unambiguous requests to stop talking.                  Regarding Maciel’s

statements, the District Court’s finding, that his “expressions of wanting to get out of there

is not clearly a statement of wanting to remain silent. The statement is equally a statement

of wanting to get out of custody,” is supported by the record.              See Scheffer, ¶ 31

(determining that “[m]aybe I should talk to a lawyer” by the Defendant was not an

unambiguous request for counsel).

¶14    After a review of the totality of the circumstances, we conclude the District Court

did not err by determining Maciel’s statements were not involuntary and that officers did

not fail to honor any unequivocal requests to terminate the interview.


1
  As noted by the parties’ briefing, this wording of this statement is disputed. The transcription
did not include the word “don’t” within the sentence, and the District Court quoted it without the
word. Maciel maintains that is what he said. Given the context, and wanting to err on the side of
caution, we assume Maciel is correct. On the audio recording, the word is not recognizable.

                                                9
¶15    Alternatively, Maciel argues that Condition 18 of the judgment is illegal and should

be amended to comport with the District Court’s oral pronouncement. We review a district

court’s imposition of sentence for legality. Legality of a sentence is a question of law

subject to de novo review. State v. Thompson, 2017 MT 107, ¶ 6, 387 Mont. 339, 394 P.3d

197 (citing State v. Johnson, 2000 MT 290, ¶ 13, 302 Mont. 265, 14 P.3d 480). A district

court’s oral pronouncement of a sentence is the legally effective sentence and the valid,

final judgment, whereas the written judgment is merely evidence of the oral sentence.

Thompson, ¶ 8 (citing Johnson, ¶ 15). When the oral and written judgments are in conflict,

the oral pronouncement controls. Thompson, ¶ 8.

¶16    When orally pronouncing the judgment, the District Court modified Condition 18

so that Maciel would not need to complete a counseling program if he had already

completed the program in prison. This is contradicted by Condition 18 of the written

judgment, which does not give Maciel credit for previously completed counseling, forcing

Maciel to retake the program. The State concedes the issue. The District Court’s oral

pronouncement requiring Maciel to pay for and complete a counseling program only if he

did not previously complete the program differs from the written judgment. Therefore,

Condition 18 of the written judgment must be revised accordingly.

¶17    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

                                            10
¶18   Affirmed in part, reversed in part, and remanded to conform Condition 18 in the

written judgment to the oral pronouncement of the sentence.


                                               /S/ JIM RICE


We concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                          11